 TEAMSTERSLOCAL519 (RUST ENGINEERING)TeamstersLocalUnion #519, affiliatedwith theInternational Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America(Rust EngineeringCo.)andTed L. Porter. Case10-CB-4238.16May 1985DECISION AND ORDERBy CHAIRMAN DOTSON AND MEMIiERSHUNTER AND DENNISOn, 28 November 1984 Administrative LawJudge Howard I. Grossman issued the attached-de-cision.The Respondent filed exceptions and a sup-porting brief.IThe Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's- rulings, findings,2 andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations-Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, TeamstersLocal #519, affiliated with the International Broth-erhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, Knoxville, Tennessee, itsofficers, agents, and representatives, shall take theaction set forth in the Order.'The Respondent filed a motion requestingan addendumto record,and the General Counsel filed a responseWe deny the motion, as theevidencesoughtto be adduced would not require a different result SeeSec 102 48(d)(1) of the Board's Rules and Regulations2 In sec III,B,the` judge inadvertently referred to George "Noir,"rather than George "Moir " We correct the errorDECISIONSTATEMENT OF THE CASEHOWARD I. GROSSMAN, Administrative Law Judge.The original charge was filed on December 7, 1983,1 byTed L. Porter (Porter or the Charging Party) and wasserved on Respondent by certified mail on December 9(G.C.Exhs. 1(a) and (b)). Porter filed an amendedcharge on February 28,- 1984. Complaint issued onMarch 5, 1984, and alleges that Teamsters Local Union#519, affiliatedwith the International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers-ofAmerica (Respondent or the Union) failed and refusedsince about June 7 and thereafter to refer Porter foravailable employment to various employers, includingRustEngineeringCompany (Rust), with whom theUnion had a collective-bargaining agreement which in-cluded an exclusive referral procedure. Such failure andrefusal to refer Porter, the complaint alleges, was predi-rAll dates are in 1983 unless otherwise stated433cated on Porter's filing charges with the National LaborRelations Board (the Board) against the Union, and onotherconcertedactivities,inviolationof Section8(b)(1)(A) and (2) of the National Labor Relations Act(the Act).-A hearing' was held before me on these matters in OakRidge, Tennessee, on May 3 and 4, 1984. On the entirerecord, including briefs filed by the General Counsel andRespondent, and on my observation of the demeanor ofthe witnesses, 1-make the followingFINDINGS OF FACTI.JURISDICTIONThe complaint alleges -that Rust is a Delaware corpo-ration with an office and place ofbusinessat Oak Ridge,Tennessee, where it is engaged in maintenance and repairof the Oak Ridge National Laboratory Facility for theUnited StatesDepartment of Energy. Respondent'sanswer admits these allegations. The complaint furtheralleges that, during.the calendar year preceding issuanceof the- complaint,, Rust purchased and received at its OakRidge,Tennessee facility finished products valued inexcess of $50,000 directly from suppliers located outsidethe State of Tennessee. Respondent's answer states thatthis is "[a]ssumed to be correct." Finally, the complaintasserts that Rust is an employer engaged' in commercewithin the meaning of Section 2(6) and (7) of the Act.Respondent's answer states that this allegation is also"[a]ssumed to be correct."-Respondent, in its brief, asserts that the record is "bareof any proof . . . that Rust Engineering Company is anemployer engaged in commerce ...." This argument ispatently without merit. Respondent specifically admittedsome of the jurisdictional allegations, and "assumed" theothers "to be correct." The -Board's Rules and Regula-tions provide that an allegation in the complaint shall bedeemed to be admitted to be true and shall be so foundby the Board, unless the allegation is specifically deniedor explained.2 Respondent has neither denied nor ex-plained the jurisdictional allegations. Accordingly, I findthat the truth of the allegations has been established, andthatRust is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act. .II.THE LABOR ORGANIZATION INVOLVEDThe pleadings establish and I find that Respondent is alabor organization within the meaning of Section 2(5) ofthe 'Act.III.THE ALLEGED-UNFAIR LABOR PRACTICESA. The Union's Contractual Relationship with RustThe pleadings establish that the Union and various em-ployers, including Rust, are parties to a current collec-tive-bargaining agreement, effectiveMay 14, 1982, andterminating April 30, 1985. That agreement provides thateach employer "shall call (the Union) not later than 482National LaborRelations Board,Rules and Regulations,Sec 102 20275 NLRB No. 68 434DECISIONS OF NATIONAL .LABOR RELATIONS BOARDhours before starting work so competent Teamsters maybe secured for the job" (Jt. Exh. 1, art. II).In another contract, effective from October 1, 1983,until September 30, 1988, the Union (through the Knox-villeBuilding and Construction Trades Council, AFL-CIO) agreed with Rust that it maintains a referralsystem, and that the employer may employ applicantsfrom any source in the event that the local unions do notrefer qualified applicants- as requested by the employerwithin 48 hours after the request is made by the employ-er (Jt. Exh. 2, art. 6-3).The work being performed- in- this dispute was done ata nuclear power plant site called the Clinch River Breed-erReactor.The parties introduced a Nuclear PowerConstruction StabilizationAgreement, stating that itsterms are applicable to all construction -work on -nuclearpower sites in the United States. The agreement is signed,by Respondent's International Union, and by Stone &Webster Engineering Corporation, the general contractorat the Clinch River Breeder Reactor. The agreementprovides that the Union shall be the "primary source ofallcraft employees," and that the - employer may hirefrom any source if the Union is unable- to fill require-ments for specific -classifications within 48 hours (Jt. Exh.3, art. IX)._B. Porter's Relationship with the UnionGeorge Moir 'was, elected - president of the Union inJanuary 1980. He appointed Porter as a business agent,and put him in charge of the out-of-work book, in addi-tion to other-duties. Porter was released as a businessagent in September' 1981, and signed the out-of-workPorter testified without contradiction that he filed alawsuit in a state court against Union President Noir andanother union official, after allegedly learning that theyhad accused him of.theft. According to Porter, there wasa jury trial and he was awarded damages in the amountof $120,000Although the record is not entirely clear,this apparently took place in 1982..Porter. also filed a prior charge against the Union with-theBoard, alleging violation of- Section 8(b)(2) and(1)(A) of the Act. By letter dated February 9, 1983, theRegional Director for Region 10 informed Porter that hewas refusing to issue a complaint in Case 10-CB-3999.The, Regional Director concluded that there was no evi-dence (1) that the Union had caused or attempted tocause any employer 'to discriminate against employees,(2) that the Union had. failed to refer individuals becausethey exercised- Section 7 rights, or (3) that the Union hadreferred individuals on the out-of-work list in a discrimi-natory manner. On appeal, the Regional Director's deci-sion was upheld by. the General Counsel (Jt. Exhs. 8(A),8(B)).In the middle of 1983, Porter and others filed chargesagainst the officers of the Union alleging that changes inthe bylaws, approved by the membership, had not beenprinted as approved.C. Porter's Referral toWork at Perini Corporation--His Termination and the Filingof theGrievance1. IntroductionIn order to evaluate the validity of the complaint, it isnecessary to consider some events which are not allegedas unlawfulin this proceeding. After signing the out-of-work book in September 1981, Porter was referred bytheterminateda few days later, and the termination becamethe subject of an unfair labor practice charge filed byPorter against the employer, and a grievance filed byhim with the Union. Although these events are not beinglitigatedin this proceeding, and at least some of them areoutside the statutory period of limitation, they are inex-tricably intertwined with the events which are being liti-gated,and constitute background evidence which may beconsideredunder existingBoard law.2.The workassignmentand Porter's layoffSometimeinMarch 1983, about 14 employees were re-ferred to Perini Corporation for work at the ClinchRiver Breeder Reactor. Perini was a subcontractor onthe job. The group of employees included Porter (whoworked as a truckdriver), James Isbill, Edgar Cate, andRed Branson.According to the uncontradicted testimo-nies of Porter and Cate, the four named employees wereassignedto a different job from the one to which otherswere assigned, and received, less work. After reportingforwork, they would be "dogged off," i.e., sent home.Porter affirmed that they had only 17 hours of work thefirstweek.The four employees decided to protest and, accordingto Cate, "elected" Porter to represent them, since he hadformerly beena business agent.Porter approached Area Superintendent Bob Higginson the evening of April 29. -"Bob," he said, "why don'tyou try to divide this time up? Them people up there isgetting 50hours a week, and we are getting 15. Thatain't fair.We are all Teamsters." According to Porter,Higgins "came unglued."While engaging in profanity,he said that the four employees were working where theunion halltold him to put them, and that the employeeswere not runningthe job.About 4:30 p.m. the next day, March 30, various em-ployees began gathering for work at the 5 p.m. shift.This tookplace at a gateabout 2 miles from the mainoffice. Supervisors Tommy Cannon and Kenneth Goo-dallwere present. Cannon pointed his finger at Porterand said that he was laid off. The supervisor gave Portertwo checksand alayoff slip stating that he was laid offbecause of lack of -work. Cannon also told Cate, Isbill,and Bransonthat they were "dogged off."3 -At that point, a "commotion" took place, according toPorter. Cate asserted that Isbill "became unglued," andtold Supervisors Cannon and Goodall that. he would"strike thatdamn place."The uncontradictedtestimoniesof Porter, Cate,_ andIsbill establish that Porter did not threaten a strike. It is3Testimoniesof Porter and Cate TEAMSTERS' LOCAL 519 (RUST ENGINEERING)435also clear from uncontroverted evidence that Porter at-tempted to quiet Isbill down,saying that the-employeeswould be fired if they engaged in a strike. The factualissue is whether Porter attempted to quiet Isbill in frontof the company supervisors, or did so only at a later ren-dezvous of Porter, Cate,Isbill,and Branson.According to Porter, he said nothing after being laidoff, and sat down in a truck.Isbill's testimony is unclearon this point. Cate, however, testified specifically thatSupervisor Goodall and the other individuals, includingSupervisor Cannon, were within 20 feet of each other ina gravel area when Porter was attempting to quiet Isbill.Cate was asked more specific questions than Porter, andhad superior recall of these events. Accordingly,..I findthatPorter attempted to dissuade Isbill from strikingwhile in the presence of Supervisors Cannon and Goo-dall.Porter testified without contradiction that he neverthreatened or discussed a strike with any representativeof PeriniPorter, Cate, Isbill, and Branson then left the worksiteand had a conference a few minutes later Isbill again ad-vocated a strike. Porter told him that they would all befired, and Isbill said that he did not "give a damn," andthat they would "put it up anyway." Porter replied,"Now, Jim, the best thing you can do is go home andforget it and sleep on it." Porter testified that he thoughtthat he had talked the other employees out of a strike.3.Porter'sgrievanceand fairrepresentation suita Porter's conversation with union representativesPorterhad telephone conversationswith businessagent Jimmy L. Metz and Union President Moir on theevening of March 30. According to Porter, he calledMetz and asked him to go over to the Perini jobsite andrepresent Porter.Metz replied that he did not know any-thing about the'applicable contract Porter said that hehad to get in touch with Moir, because some union mem-bers wanted to put up a picket line; and Porter might aswell help them if he could not get representation.Metz asserted that Porter told him that he had been"fired."He needed help, or he was going to. put up apicket line and shut the job down. Metz promised to getUnion President Moir to call Porter. Porter, however, oncross-examination, denied that he told Metz that he hadbeen fired or that he was going to put up a picket line.I credit Porter-the uncontroverted facts establish thatPorter had tried to prevent a picket line, and there istherefore no reason why he would have made a contrarystatement.Rather, I find, Porter told Metz that otherunion members wanted to put up a picket line, and thatPorter might as well help them if he could not get repre-sentationFurther, since the Company gave Porter, adocument stating that he had been laid off for -lack ofwork,it isunlikely that Porter would have told Metz, atthat time, that he had been fired. Although Porter laterfiled an unfair labor practice charge against Perini, alleg-ing an unlawful discharge,this took place almost' 6'months later, when the permanence of his layoff hadbecome apparent.The significance of the dispute over the "discharge" or"layoff" of Porter is the possible difference in Porter'splacement on the Union's out-of-work list which mightresult from either determination,asmore fully explainedhereinafter:Moir called Porter a few minutes after the latter's con-versationwithMetz. According to Porter, he beggedMoir to go over to the Perinijobsite and represent him.Moir refused to go that night,but said that he would callthe Company the next morning.Porter told Moir thatsome of the members were thinking of putting up apicket line.Although Porter had tried to. stop them, hewouldjoin the picket line if one was put up.Moir testi-fied that Porter told him that he had been fired, and thatPorter was going to put up a picket line the next morn-ing..I credit Porter's version of this conversation,for essen-tially the same reasons as those given in connection withthe Metz conversation.b.ThegrievanceOn April 1, Porter fileda grievancewith the Unionstating that Perini had him laid off, purportedly for lackof work. However,the grievance asserts,the real reasonwas Porter's dispute with Higgins over unequal distribu-tion of work.The grievance notes-thatHiggins toldPorter that he was "doing what the union hall told himto do."Porter,Isbill,and Cate also filed a joint griev-ance the same day, alleging unequal distribution of workby Perini (Jt. Exh. 11).The grievances were assigned to Charles L. O'Brien,chairman of the construction division of the SouthernConference of Teamsters. Both grievances were reject-ed-according to O'Brien,after a"hearing"on "March14" (sic),attended by two representatives of Perini, in-cluding"Lee Goodall:"The reasons given in Porter'scase were that-he had threatened to strike the project,contrary to a no-strike clause in the stabilization agree-ment(Jt.Exh.11).Union President Moir testified thatO'Brien had'a letter from Goodall affirming that Porterthreatened to put up a picket line and shut the job down.According to Moir,O'Bnen based his decision on thisletter.Isbill,Cate, and Porter testified without contradic-tion that nobody asked them for their version of theevents. Porter affirmed without contradiction that- he re-ceived no notice of a hearing,merely a letter fromO'Brien stating that his grievance was denied because hehad threatened to strike the Company. Union PresidentMoir testified that Perini refused to take Porter back be-cause, he had attempted to incite a strike.c.Porter's fair representationsuit againstthe UnionOn March 9,1984, Porter filed a complaint against theUnion-in the United States District Court for the EasternDistrict of Tennessee.The complaint,in essence,allegesthat O'Brien held a meeting with a Perini representativeon April 14.without notifying Porter,failed to investi-gate and"ineptly"handled the case, and thus breachedNo disposition of this proceeding is in the record.However, in itsbrief,Respondent states that the court'sdecision issued on May 24, 1984, i.e., subsequent to theunfair labor practice hearing. Respondent quotes what it 436DECISIONSOF NATIONALLABOR RELATIONS BOARDrepresents to be a portion of the court's decision. In thatportion, the court held that the action was barred by thestatuteof limitations because it was not commencedwithin 6 months of the date that "the Union took finalaction (on-the grievance) on April 14, 1983. ; . .4.The unfair labor practice chargeagainst PeriniOn September 27, Porter filed an unfair labor practicecharge against Perini, alleging that he had been discri-minatorily discharged onMarch 30. The matter was10-CA-19622)On December 14, Porter withdrew thecharge with appropriate approval, and executed a releaseto Perini in return for the sum of $4750.4D. TheUnion'sRefusal to Refer Porter for Work1.The Union's out-of-work book and policiesa.Summary of the evidenceThe evidenceis inconflict concerning the Union'spolicies about referral priority if a member' was dis-charged. Union President Moir agreed that a member didnot lose his place on the out-of-work list if he was laidoff prior to 60'days of work. If a man quit a job, howev-er, it was not equitable to compel a member with laterplacement on the list to wait even longer for referral.The same rule'should apply to a discharge, according toMoir, and this rule was adopted in 1982. Union trusteeJack Hamby Jr. gave similar testimony. However, Moiradmitted that if a grievance procedure established that amember had -been fired illegally or unjustly, then theUnion would "take a look at" it, i.e., consider whetherthe member should retain his position on the out-of-worklist.Moir testified that Porter's name was not physically"moved" in the book-indeed,'the only place where Por-ter's name appeared wds in the September 1981 book,which is not iii evidence. What actually happened, there--fore, is that the Union simply stopped referring Porterfor work after the Perini layoff on March 30Porter contended that he hadnever heard of a mem-ber's losing his place on- the list because of a dischargeuntilMoir applied the rule to-his case in 1983. Porter tes-tified that a, member'named Charlie Lee had been firedby Perini after running over an automobile with a largedump truck, but was back at "work within 2 to 3 weeksClinch River project: Union President Moir contendedthat he investigated the incident, and that Perini merelysaid that Lee -was unqualified -to drive the dump truck.However, the Union's out-of-work book contains the fol-lowing entry opposite -Lee's name: "Fired at Perini-1Union trustee Jack Hamby Jr. testified that anotherunion official made-this entry.,The General Counsel elicited testimony tending to castdoubt on the bona fides of the Union's out-of-work bookWith one exception, the only documentary evidence con-sistsof photocopies containing entries beginning aboutJuly 1983 andendingin about December (Jt. Exh 4)Union President Moir testified that the book had been"revised" threetimes,since1981, but prior.copies are notin evidence.Some copies of the pages in evidence have a blank linebetweensignatures,while others at later dates do not.The signature of union member JerryBurgessappears online 7 of page 21, withsix namesabove his. There is nosignaturebelow it.Burgesstestified that there were onlythreenamesabove his (on p. 21) when he signed thebook, and that Union Treasurer Bob Barnes told him to"skipa line"when he signed. -Moir asserted thatBurgessclaimed hisnamehad been omitted during one of the"revisions" and that the Union merely inserted Burgess'namewhere he said it belonged:Union member Johnny Black testified that 'he askedUnion PresidentMoir for a referral in 1983. Moir"flipped throughpages(of the out-of-work book) towardthe front. It was all double-spaced, and he read throughthem, and he showed me where to sign." There werenamesabove him on the list. Black was scheduled towork at Perini 2 hours aftersigningthe book. Black saidthatMoir did him a favor because Black's father was onthe bylaws committee. He related the incident to othermembers who "couldn't believe it." They went to theUnion to look at the book in April, but it had disap-peared, according to Black, and another book was in itsplace without Black's signature.The purportedsignatureof "Johnny Black" appears in the 'out-of-work book inthis proceeding, dated September 29.5 Black testified oncross-examinationthat the signature is "a forgery "JamesMcDade stated that hisnamehad been left off oneof the "reissued" books, and that union officials told himthat it was a mistake.Respondent introduced part of a page of a 1981 out-of-work book kept by Porter when he was a business agent.This is a' preprinted, lined page, on which Porter drewadditionallinescreatingrectangular spaces -containingabout four lines each. Porter testified that the rectangularspaceswere used' to make various entries. Althoughthere are blank lines between thenames,there are noblank spaces (R Exh. 5).b.Factual analysisIcredit Porter's testimony concerning the hiring ofCharlie Lee, as, partially corroborated by the testimoniesof Moir and Hamby, and the out-of-work book. FromMoir's testimony, I infer that the union president did notmove Lee's name to the bottom of the list after he wasfired by Perini-rather, he sought to explain why he hadnot done so. It follows that Respondent did refer Lee forwork in December after a discharge, without moving hisname to the botom of the list. This is inconsistent withMoir's and Hamby's -testimonies- to the contrary.I also credit the testimonies of Jerry Burgess, JohnnyBlack, and James McDade. Moir's attempted explanationof the Burgess signature is obviously manufactured. If, asMoir contended, he merely inserted Burgess' namewhere. the latter said it belonged in the "revised" book,therewould have been another signature immediately4 it Exits 5(a), (b), (c), and (d)..5 Jt Exh 4, p 29, L 3, from the bottom of the page TEAMSTERSLOCAL519 (RUST ENGINEERING)below'Burgess' name aswell as one immediately aboveit.Instead, it is clear from Burgess' testimony, the Unioncaused additional signatures to be written in the threelines above line seven which were blank at thetime Bur-gess signed. his name. The Union also caused Black'sname to be written in the book, or a "revised" book, at alater date.The evidence from Burgess, Black, and McDade cre-ates serious doubt about the bona fide nature of theUnion's referral system, and about the credibility of theUnion's witnesses.When considered in combination withthe Lee referral, this doubt is sufficient to warrant a conclusion that the Union did not have a policy of movingmembers who had been discharged to "the bottom of thelist." Ifind that the Union's policy in 1983-if it hadone-was to continue the position of discharged or laid-off members at the same place on the list if they hadworked less than 60 days. It follows that Porter, whosigned the book in September 1981, and who worked atPerini about 6 days, should have retained his position onthe out-of-work list. Sincehis namewas not actually"moved," he retained the same referral rights, based onthe September1981 signingof the book, which causedthe Union to refer him to Perini in March 1983.62The referrals of other job applicantsAs noted, the only documentary evidence of the out-of-work books is one of the "revisions,"with the earliestentries being dated in July (Jt. Exh. 4).7 The printedname of John R. Cotter appears on page three of thebook, without a date.8 Cotter testified that he did notprint his name where it appears on the exhibit. Instead,Cotter testified, he signed. the book about 5 monthsbefore Porter was terminated by Perini, i.e., about No-vember 1982. Cotter testified that' he was referred toRust as a truck driver in the second or third week ofJuly. ,I credit his testimony. It is obvious that Porter,who signed the book in -September 1981, had referralrights superior to Cotter.Porter testified that he would have been referred toRust instead of James Neal, if Porter's placement on thereferral list had not been changed by the Union Theout-of-work book shows that Neal was referred to Ruston July 21.9 I infer from Porter's testimony that his Sep-6-My position would not be different even if the Union's policywastomove discharged members to "the bottom of the list " Moir admitted thatthe Union would "take a look" at the placement issue if a grievance pro-cedure established that the discharge was illegal or unjustWithoutmaking any finding on the legality of Perini's termination of Porter-anissuewhich is before me-it is clear that it was unjust, and that Porter's.grievance should have been sustained by the Union The Union cannotescape Porter's claim to retention of position on the list by arguing thathis grievance was denied,when the denial itself was unfair Here again, Imake no finding on the legality or illegality of the Union's disposition ofthe grievanceHowever, because of Moir's testimony concerning theeffect of an unjust discharge on a member's placement on the out-of-work list-an issue which is before me-consideration of the grievance,as background evidence, is appropriate7The General Counsel asserted that he had subpoenaed all the out-of-work lists which Respondent had, and the latter's counsel stated that theyhad been supplied Nonetheless, Respondent submitted part of a page of a1981 out-of-work book which Porter had kept (R Exh 5)8Jt Exh 4,p39 Ibid , at 5437tember 1981 placement on the list was prior to Neal's.His testimony that Neal was referred to Rust for work iscorroborated by the out-of-work book.On the basis of the evidence concerning Cotter andNeal, I find that work for which Porter was qualifiedwas available ' at Rust on about July 15, but that theUnion referred other members, who had signed the booksubsequent to Porter's signature in September 1981. -3.Porter's secondsigningof the book, the Union'sreferrals thereafter, and the the security clearanceissuea.Summary of the evidence '--Porter testified that he did not return to the union hallfor several months after the Perini termination, becauseof his belief that he had retained his position on the list.However, when he learned that other employees werebeing referred "around him," he went to the hall inAugust and had a conversation with Union PresidentMoir. The latter informed Porter that he had placed Por-ter's name "at the bottom of the list" because Perini had"fired" him, and that he would have to. sign the bookagain. Porter protested that Perini had laid him off forlack of work, and that he had the layoff slip to prove it.However, Porter signed the out-of-work book again, onAugust l.'° He testified that he had no choice in thematter.However, when Union Secretary Pat Weitzeltold Porter to "skip a line," Porter refused, and signedon the next line. Burgess told him that if he skipped aline the Union would put names "between them."The Union continued to fail to refer Porter for em-ployment, and instead, referred to Rust two individualswho signed the out-of-work book subsequent to August1,when Porter had signed it a second time. 11Union President Moir's explanation was that the twoindividualswho were referred had security clearances,called "Q-clearances," whereas Porter did not have aclearance.Rust was "tightening up" on security at theClinchRiver project, and Union official Barnes hadasked the membership at meetings to "get Q-cleared."Union trustee Hamby testified to similar effect, andaverred that Rust had refused to employ drivers whowere not "Q-cleared" since June 7. Respondent intro-duced a letter from- Rust to Respondent's counsel, datedApril 9, 1984, stating this to have been Rust's policy (R.Exh. 6). The Union's contract with Rust provides thatthe employer may hire employees "who have specialskills and security clearances" (Jt. Exh. 2, Sec. 6-4). Theout-of-work book has the letter "Q" in the lines contain-ing the names of Ellis and Davidson, who were referredto Rust (Jt. Exh. 4).The General Counsel introduced evidence to the con-trary.Thus, Union President Moir admitted on cross-ex-amination that there wasa time in 1983 when Rust hiredio Jt Exh 4, p 2311Otto R Ellis signed the book on September 15, and was referred toRust on November 11 James Davidson signed the book on November18, and was thereafter referred to Rust Thesefindings arebased on thetestimony of Union President Moir and the out-of-work book (Jt Exh 4,pp 27, 37)' 438DECISIONSOF NATIONALLABOR RELATIONS BOARDindividualswithout security clearances.According toPorter, this policy continued _in effect after June, the sup-posed date of Rust's new policy. James C. McDade andJohn Cotter, who were referred to Rust in July, testifiedthat they were not "Q-cleared." McDade affirmed thathe made application for clearance after being referred.Jackie Ray Hamilton testified that an individual namedDukes was -working at Rust in the fall of 1983, and wasnot "Q-cleared." Larry R. Kitts testified that a Jack D.Dukes was working at Rust in February 1984 without"Q-clearance."Respondent sought to elicit testimony to the effect thatindividuals whom it referred were allowed to work onlyin areas not requiring security clearance.Thisis irrele-vant, since the individuals were doing the same kind ofwork for which Porter was qualified. Edgar Cate had nosecurity clearance, yet was allowed to work within anarea where "double-Q" clearance, i.e., a higher degreewas required. A guard accompanied him on such occa-sions.Porter denied,that anyone in the Union had requestedPorter averred, this was impossible because each clear-ance required an investigation by the Federal Bureau ofInvestigation, and cost the employer about $3000. Theunion could not send out members to Rust for Q-clear-ance"for the fun of it. They [the employer] wouldn't doit."The only way to get security clearance was to' refera job applicant, at which time the company would initi-ate clearance -proceduresUnion PresidentMoir wasasked about this atihe hearing, and professed to have noknowledge of the clearance procedures.-b.Factual analysisRespondent'sgeneralized assertions of Rust'spolicy,the contract language, the out-of-work book, and Rust'sletterare insufficient to offset' the specific details ofRust's employment policies described by the GeneralCounsel'switnesses.These details are uncontradicted,and have greater' probative weight on the issue of Rust'sactual hiring practices. They establish that Rust, in fact,hired individuals without security clearance who werereferred to it by the Union after June 1983. In some in-stances, at least, Rust initiated security clearances afterthe individual was employed.I therefore conclude that the Union's asserted reasonfor its failure to refer Porter after August 1-that he didnot have a security clearance-is pretextual.4.The "new rules" and Porter's removal from thereferral systema.Summary of the evidenceMoir acknowledged that there were "questions" frommembers about the referral system, and that some saidthat the Union should have "rules to go by." According-ly, in January 1984, the Union adopted new referralrules. They read in pertinent part as follows:All persons desiring to be referred from thehiring hall shall personally provide the Presidentand the Business Manager with their name, address,telephone number, industry to which referral is de-sired, and shall also provide such other informationas isnecessary to determine their length of time orservice in the industry, places of employment andqualifications for work in the industry to which re-ferral is desired.No person shall be allowed to register for referralunlessthey are currently employed. A person shallbe - considered unemployed when not working orwhen working on a job of short duration whichshall be definedas ten(10) days or less. Any personregistering for referral from the hiring hall shall-renew their registration the first of every month.The Presidentand BusinessManager shall makereferrals to those employees requesting 'workersfrom among the persons who have registered for re-ferral, taking into consideration the information pro-vided by the persons upon registration [Jt. Exh. 9].The new rules were posted at -the union hall, 'and were.mailed to stewards for posting at work locations. 12Union President Moir described the new procedure asan "index type" card system which containedinforma-tion about the job applicant. He testified that he took theinformationwhich the Union had in the out-of-workbook and "transferred it over to these individual cards, acard for each person, and numbered the card" accordingto the order in which individuals were found in the out-of-work book. 13According to Moir, therewas ageneralmembershipmeetingin January 1984 in which the new rules were ex-plained, and the members were informed that monthly"renewal" of an individual's position on the hiring listmeant that he had to come to the union hall, and put hisinitials and current date on the back of his card. Thisprocedure, according to Moir, would show that the indi-vidual was unemployed and looking for work. However,therewas anexception to this rule-an individual wholived 50-60milesfrom the hall did not have to come inand initial the card, but could call in and notify the unionof his availability for work. This exception was not "in12The rules contain provisions for the resolution of complaints Anyindividual with a complaint about a referral, or lack thereof. may appealby letter to the secretary-treasurer within 5 days A hearing on the com-plaintwill be held by the union executive board within 10 days of thefiling of the complaintAll parties will be given equal opportunity topresent evidence and arguments, and a majority vote of the Board shalldetermine what remedy,if any, should be granted(JtExh 9) -13Respondent introduced a copy of the card It has Respondent'sname at the top, and contains various questions which the applicant wasrequired to answer(R Exh 1) Another document in evidence, is at-tached to a joint exhibit containing the Union's new rules,and is entitled"Hiring Hall Registration" (Jt Exh 9)It is a sheetof paper oflegal size,contains various questions,and has a space designated for the applicant'ssignatureThe card does not have any such designated space The carddoeshave questions for the applicant,mentioned by Moir,'pertaining tostatus and veteran status-whereas the registration formdoes not have these questions Like Moir, other witnesses describing thenew procedure talked only of a "card" which, one witness said, wasplaced in a "Rolodex" file There is no evidence that any applicant eversigned a "Hiring Hall Registration"form-indeed, there is no testimonywhatever about it I conclude that the operative document used in imple-mentation of the new system was the card rather than the "Hiring HallRegistration" form TEAMSTERSLOCAL519 (RUST ENGINEERING)the rules,", according to Moir. There was another excep-tion for illiterate individuals.Moir testified that there were about 2100 active mem-bers of the Union who would be involved in the hiringunder the new system. However, after admitting thatthere were only about 50 members present at the mem-bership meeting.in which the new rules were purported-ly explained,Moir said there were not "over 50-60people in construction." It is not clear. whether this as-sertion qualifiesMoir's other testimony about the 2100members who would be involved with the new hiringsystem.The only out-of-work book in evidence hasabout 437names in it(Jt.Exh. 4). The General Counselsubpoenaed the Union's records, and union counselstated that he had supplied all that were available. As in-dicated,Moir testified that he copied names onto thecards in the same order in which he found them in theout-of-work book. Under these circumstances, and takinginto account the ambiguity of Moir's testimony, I con-clude that the out-of-work book is the best evidence ofthe individuals affected by the new rules.The Union president said that he waited -about 2months after initiation of the new system for word of itto "get around." Thereafter, he eliminated about 200 in-dividuals from the referral system for failure to sign themonthly renewals affirming their unemployed status.Those who were "dropped" included Porter and Isbill: t'The union president testified that he would not permitinidividualsto see the "hiring list" itself, i.e., the cards,since he did not "have the time to take up with themcoming inand harassing" him.Porter testified that he had read the new rules. He waspresent at the membership meeting at which they wereadopted.He recalled that the rules were read, but didnot recall that the card was shown. Although Porterfiled an application under the new system-as Moir con-ceded-he informed the union officials that he was notgoing to sign"any card because at one time [his] namewas moved on the referral book:" Nonetheless, he wentto the union hall at least once a month since January1984, and informed them that he was available for workEdgar Cate denied that he ever heard a union officialstate the card had to be signed or initialed He called infor work a few weeks before the hearing in this case, andMoir asked him whether he had "renewed" his card.Cate replied that he did not know anything about it.Isbill testified about hisinitialapplication under thenew system. The Union secretary filled-out the card forhim, and asked him to sign it. Isbill declined because tieonce saw what looked like his signature in the formerout-of-work book, but it was not in fact his signature.Isbill testified that he would be "very reluctant to signanything in that union hall." Despite his refusal to sign,the union secretary filled out the card, put it into a Rolo-dex file, and told Isbill that he was number 62. "Remem-ber that number," she said. "Later I went back and shetoldme that I was 82, so I don't know how they didthat," she said. "Later I went back and she told me thatIwas 82, so I don't know how they did that," Isbillnoted..14 Isbill wasalso involvedin litigationwith the Union439Isbill testified that he did not know what he was re-quired to do after registration. Under the old out-of-work list, an individual did not have to put his name c~the list personally-someone else -could do it for him.Isbill -affirmed that he went to the union hall every.month in 1984, and reported that he was unemployedand available for work.-Jerry Burgess testified that he attended the member-ship meeting when the new rules were adopted. Later,.the union secretary filled out a card in her handwriting,while asking Burgess various questions. She did not askBurgess to sign the card. Thereafter, as he paid hismonthly dues to the union secretary, he was not requiredto sign his name. "There's no place on there for it to besigned," Burgess testified.b.Factual analysisThe written rule itself-requires - applicants to provideinformation to the Union in order to register for referral,and to "renew" their registration every month if theycontinue to desire referral. There is nothing in the ruleitselfwhich requires an applicant to sign or initial anydocument. Although a "Hiring Hall Registration" formin evidence has" a place for -a signature, there is no evi-dence that this form was used in the registration process.Instead, a card without any designated place for signa-ture was used. The testimonies of the General Counsel'switnesses, which I credit, clearly show that the Union ef-fected initial registrationwithout requiring signatures.Even Moir admitted that Porter had filed such an appli-cation, although Porter did not sign it.The issue therefore is whether the Union had a rule re-quiring out-of-work applicants to -"renew" their originalregistrations by personal signature or initial, and, if it did,whether this rule was communicated to members -and ap-plicants.The only evidence in support -of such a rule is Moir'stestimony of an announcement at a membership meeting.The- first question is .why this requirement was not setforth in the written rule. Moir's testimony is suspect, inpart because of the Union's established propensity to ma-nipulate the out-of-worklist inorder to favor certain in-dividuals at the expense of others. The union's presi-dent's assertion that he dropped 200 names from the re-ferral list for failure to observe the renewal' requirement,almost half of the approximately '437 names on the onlylist in evidence, is incredible. The Union has not intro-duced one referral card with an example of a signed orinitialed renewal on the back. For there reasons, and be-cause I consider Moir to have been an untrustworthywitness, I do not credit his testimony about the nature ofthe renewal requirement.'Even 'if there were such a rule,'the evidence 'clearlyestablishes that the Union did' not communicate it tomembers or applicants. It was not put into any writtenform, and Moir, by his own admission, simply waited forword of the rule to "get around." The General Counsel'switnesses knew nothing about it.I credit Moir's testimony that he removed Porter fromthe referral list.However, I- also concluded that his as-serted reason -for doing so-that Porter had refused to 440DECISIONSOF NATIONALLABOR RELATIONS BOARDinitial his card as a form of renewal of his registration-ispretextual. I credit Porter's testimony that he appeared atthe union hall at least once a month beginning in January1984, and notified the Union of his availability for work:The rule itself has a curious omission. It does not re-quire the Union to refer applicants in the order in whichtheir cards are numbered. Isbill's testimony, that hisnumber went from 62 to 82, without any explanation,and Moir's averment that he would not permit applicantsto examine the new card system, raise doubts about itsbona fides.common to the current complaint were reviewed earli-er," Respondent argues.The argument has no merit. The charge in Case 10-CB-3999 was filed at an earlier date and alleged unfairlabor practices in an earlier time period In this proceed-ing, Porter and the General Counsel have presented newevidence of events which took place at a later date. Inthese circumstances, it is well established that the Gener-alCounsel's refusal to issue the earlier complaint doesnot bar a finding of a violation based on the new charge.Operating Engineers Local406 v.R'LRB,701 F.2d 504(5th Cir. 1983), enfg. 262 NLRB 50 (1982). '-E. Legal analysis-1.Respondent's defensesa.The 10(b) defenseAs indicated above, the original charge was filed onDecember 7 and served on December 9, and the com-plaint alleges that Respondent refused to refer Porter forwork since about June 7 and thereafter.Respondentargues initsbrief that "there can be nofinding of an unfair labor practice that occurred beforeDecember 9, 1983." This is incorrect, since Section 10(b)of the Actbars issuance of a complaint based on anunfair labor practice occurring more than 6 months prior.to_filing and service of the charge. Six months prior tothe service date of December 9 falls on June 9, which iswithin the meaning of the complaint allegation of"about" June 7.Respondent argues that Porter cannot litigate thePerini discharge or the Union's disposition of the griev-ance in this proceeding, in part because of Section 10(b).The short answer is that these matters are not being liti-gated herein,but are being considered as relevant back-ground evidence.The Union, in its brief, points to the dismissal of Por-ter's fair representation suit by a Federal court on theground that it was barred by the statute of limitations.Assuming that Respondent has correctly set forth thecourt's opinion, the argument is unpersuasive. In the firstplace, that proceeding pertains to the Union's dispositionof the grievance against Perini, not to its refusal thereaf-ter to refer Porter for employment. The disposition ofthe grievance took place on April 14, whereas the al-leged" unlawful . action in this case consisted of theUnion's refusal to refer Porter_ for employment on andafter about June 7. In the Federal suit, Porter waiteduntilMay 24, 1984. to file a complaint against an actionwhich took place on April 14, 1983, whereas in the in-stant proceeding he filed a charge on December 7, 1983,alleging unlawful conduct beginning about June 7, 1983.I therefore conclude that Respondent's 10(b) defense iswithout merit.b.The res judicata or collateral estoppel defenseThe Union argues that Porter, the Board, and- theGeneral Counsel are estopped from proceeding in thismatter- because of the dismissal of the charge filed, byPorter in Case 10-CB-3999, which wassustained onappeal. "Many of thesame legal issuesand facts that arec.Deferral to the Union's appeals mechanismRespondent argues that the Board should requirePorter to utilize the appeals mechanism set forth in theUnion's new rules, as described above, before takingaction on his unfair labor practice charge. CitingCollyerInsulatedWire,192 NLRB 837 (1971), andUnited Tech-nology,268 NLRB 83 (1984), the Union maintains thatrequiring Porter to exhaust his administrative remedieswithin the Union would encourage "quick and peacefulresolutions of labor disputes."The deferral policy in the cases cited by_ Respondentrelates .to disputes arising under collective-bargainingagreements between employers and unions,not to in-traunion disputes between the Union and its members."The Board has not adopted a policy of deferral for ex-haustion of internal disputes resolution procedures be-tween labor organizations and their members."MusiciansLocal 47 (American Broadcasting),255 NLRB 386, 391(1981). Section 10(a) of the Act states that the Board'spower to prevent unfair labor practices "shall not be af-fected by any other means of adjustment or preventionthat has been or may be established by agreement, law,or otherwise. . . ." Inasmuch as the alleged violation inthis case strikes at one of the basic rights protected bythe Act, deferral to an appeals mechanism operated bythe entitiy charged with that violation would be particu-larly inappropriate. In agreement with the Board's posi-tion set forth inMusicians Union Local 47,I .reject thisargumentby the Union.2.Legal conclusionsRespondent concludes its brief by arguing that there isnothing in the record to suggest that Porter is a "dissi-dent," or that Respondent refused to refer him becausehe filed charges.- Indeed, Respondent affirms, it did referhim for employment after he had filed charges, undoubt-edly meaning the referral to Perini after Porter had pre-viously fileda charge inCase 10-CB-3999. Thereafter,the Union contends, it conducted its referral system in alawful, nondiscriminatory manner.The record does not support this 'argument. Releasedas a business agent in 1981,Porter thereafter filed anunfair labor practice charge against the Union. Althoughthiswas dismissed, he obtained an-award of $120,000 in astate court action against union officials, based on an al-legation of defamation.After Porter was finally referred to work (at Perini),about a year and a half after signing the out-of-work TEAMSTERSLOCAL519 (RUST ENGINEERING)book, - he was promptly elected spokesman of a smallgroup of employees who complained of unfair job as-signments and lackof work. Fired by Perini, Porter filedan unfair labor practice charge against the Company,went to hearing, and obtained a settlement. After filing agrievance against Perini and having it denied by theUnion, Porter filed an intraunion charge alleging that theUnion had not printed amendments to the bylaws as ap'-'proved by the membership. Later, he filed _ the instantunfair labor practice charge, and another lawsuit againstthe Union. This record is that of a classic union dissi=dent.The record .contains evidence of animus against Porterby the Union. Its disposition of the grievance he filedagainstPeriniwas grossly unjust.. Porter received nonotice of a hearing, and was not asked any quesions,while'the Union's decision against him was based on acompany statement of facts which was untrue. Then theUnion dropped him to "the bottom of the list" on thepretext that this was required by a union rule followingdischarge of an employee, and referred other employeeswhose names appeared in the book after Porter's. WhenPorter signed the book a second time (August 1), theUnion promptly invented a new pretext, he could not bereferred because he lacked a security clearance.Meanwhile, the referral system was being manipulatedin a mannerwhichengendered complaints,causing theUnion to institute a new system. The Union presidentstated at hearing that members could not examine thenew system,a statementwhich,if implemented, wouldconstitute evidence of an unfair labor practice.BartendersLocal 165 (Nevada Resort Assn.),261 NLRB 420 (1982).After posting a printed version of the new rules at theunion hall and elsewhere, the union purported to make asignificant change in or explanation of the rules by oralannouncement at a meeting attended by a minority ofmembers, and to communicate same by word of mouth.In fact, some members had no knowledge of the purport-ed change. Such failure to give adequate and timelynotice of a change in referral procedures would haveconstituted evidence of an unfair labor practice if atimely charge had been filed.Operating Engineers Local406 (Ford, Bacon & Davis Construction),262 NLRB 50(1982).Nonetheless, the Union used the supposed amend-ment of the rules to drop individuals from the referralsystem, including Porter. The Board has held that suchshifting reasons for refusal to refer, as well as the filingof unfair practice charges, constitutes evidence of dis-criminatory motivation. 15With respect to the Union's argument that it assignedPorter to the Perini job after he had filed his first unfairlabor practice charge in March 1983,- it may be notedthat the record contains abundant evidence of animusbased on events which took place after March 1983. Inlight of this evidence, I conclude that the Perini referral,a year and a half after Porter's signature in the out-of-work book, does not negate an inference that ,such15HH RobertsonCo, 263NLRB 1344,1362 (1982),Laborers Local 38(Hancock-Northwest,J V),247NLRB 1250 (1980),enfd 108 LRRM 2816(5th Cir 1981)441animus was based, in part at least, on the filing of thefirst charge ,The Court of Appeals for the Ninth Circuit has statedthe law as follows:[W]e have heldthat it is an unfairlabor practice... for a bargaining representative to act in an un-reasonable, arbitrary, or invidious manner in regardto an-employee's employmentstatus[authoritiescited].By wielding its power arbitrarily, the Uniongives notice that its favor must be curried, therebyencouraging membership and unquestioned adher-ence to its policies.[NLRB v. Iron Workers Local433 (AGC),600 F.2d 770, 3123 (9th Cir. 1979), enfg.228 NLRB 1420 (1977).]The record shows that the Unionhasacted in an un-reasonable, arbitrary, and invidious manner. The Boardhas' repeatedly held that refusals to defer dissidents likePorter, for discriminatory reasons, were violative of Sec-tion 8(b)(1)(a) and(2) of the Act.16 I reach the sameconclusion with respect to Porter in this case.I also conclude that the beginning date of discrimina-tionwas June 9, 1983, 6 months prior to the service ofthe charge in this case. Although the earliest date of ajob to which Porter could have been referred, shown bythe evidence, was about mid-July, the Board has con-cluded with judicial approval that "`it isunnecessary toshow that jobs were available at the time of the requestfor referral."'Laborers Local 38,supra,fn. 4 The Boardalso noted its position that the burden of negating theGeneral Counsel's prima faciecaseof discrimination inhiring referrals falls upon Respondent (id). Although adocument purporting to be the last "out-of-work" bookis in evidence, I cannot accept it as a sufficient rebuttalof the General Counsel's prima facie case, from June 9 toabout July 15, because of (1) the errors in, and discrimi-natory manner-in which, the book was kept, (2) the factthat the names on the earlier pages do not even purportto be signatures,and, instead,are printed copies of namesin earlier versions (JtExh 4), and (3) the fact that noprior books were submitted in response to. the GeneralCounsel's subpoena-despite which fact the Union sub-mitted a portion of -a 1981 bookin anattempt to impeachPorter. Such omissions and inconsistencies do not consti-tute an adequate rebuttal of the General Counsel's primafacie case concerning the beginning date of discrimina-tion.As noted above, the complaintallegesthat Respondentoperated an "exclusive" referral procedure. An affirma-tive finding of this allegation is not a prerequisite to afinding of a violation, since the Board has held a unionviolated the Act when it, "acting as the statutory exclu-sive bargaining representative, discriminatorily refusedassistancethrough its nonexclusive hiring hall arrange-ment to certain employees in the represented bargainingunit . .."OperatingEngineers Local No. 4 (CarlsonCorp.),189 NLRB 366 (1971). Nonetheless, in agreement16Laborers'Local 383 (AGC of Arizona),266 NLRB 934 (1983),H HRobertsonCo, supra, fn. 15, Longshoremen Local 1408 (Jacksonville Mari-time Assn),258 NLRB 132 (1981), enfd 705 F 2d 1549 (11th Cir 1983). 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith the General Counsel, I conclude that thelanguageof the agreements set forth above establishes an exclusivereferral procedure.17In accordance with my findings above, I make the fol-lowingCONCLUSIONS OF LAWRust Engineering Company (Rust) is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the National LaborRelationsAct.-- -2.Respondent Union is a labor organization within themeaning of Section 2(5) of the Act.3.Respondent operates an exclusive hiring hall or re-ment with Rust.4.Beginning about June 9, 1983, and continuing there-after,Respondent Union discriminatorily failed and re-fused to refer Ted L. Porter for employment with Rust,because' Porter had filed an unfair labor charge against,Respondent; had initiated and won a-state court-lawsuitagainst it; had filed a grievanceagainst anemployer withwhom Respondent had a collective-bargaining agree-ment, had filed a charge alleging erroneous printing ofapproved amendments to the bylaws, and had engaged inconcerted, protected activities. '. -5.By the action described in Conclusion of Law 4,Respondent, Union has caused or attempted to cause anemployer to discriminateagainstPorter in violation ofSection 8(a)(3) of the Act, and the Union has thereby en-gaged in unfair labor 'practices within the meaning ofSection 8(b)(1)(A) and (2) of the Act.6.The aforesaid unfair labor practices are unfair-laborpractices affecting commerce within the meaning of Sec-tion.2(6) and (7) of the Act."..THE REMEDY--Having found that Respondent Union hasengaged incertain unfair labor practices, I shall recommend that itbe required to cease and desist therefrom, and to takecertain affirmative action designed to effectuate the poli-cies of the Act.I shall recommend that the Union be ordered to makewhole Ted L. Porter -for any loss of earnings he mayhave suffered by reason of the discriminationagainsthim, with interest thereon computed on a quarterly basisin the manner described by the Board in F.W. Wool-worthCo., 90 NLRB 289 (1950), andFlorida Steel Corp.,231 NLRB 651 (1977).18I shall also recommended that Respondent Union berequired to maintain and make available for the Board orits agents, upon request, all out-of-worklists,books, orreferral cardsin itspossession,work requests, -and anyother- documents and records showing job referrals andthe basis for such referrals of employees, members, andapplicants. I further recommend that Respondent Unionbe ordered to notify Porter in writing that use of theUnion's referral system will be available to him on anequal and nondiscriminatory basis with other employeesand applicants.BecauseRespondent has used an alleged verbalamendment of its recently adopted card referral systemas a pretext to discriminate against Porter, and becausethere is evidence that it intends to-continue such practiceagainst Porter and others, I shall recommend that it berequired to reduce any such amendments to writing, andto maila copy thereof and a copy of the new. rules toPorter, to everyunion member,and to every job appli-cant since January 1, 1984, at his or her last known ad-dress. For this reason, and, in addition, because there is'record evidence that Respondent placed the names ofcertain individuals above others who had signed at an,earlier datein itsformer out-of-work book,-and becauseits new rules do not require it to refer _applicants for em-ployment in any particular order of preference, I shallfurther recommend a broad order.I shall also recommend that Respondent be required topost appropriate notices."On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed19.ORDERThe Respondent, Teamsters Local Union #519, affili-atedwith the International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, itsofficers,agents,and representatives,shall-1.Cease and desist from- .(a)Causing or attempting to cause any employer todeny employment to, or in any other manner to discrimi-nate against,Ted L. Porter, or any other employee orapplicant for employment, in violation of Section 8(a)(3)of the National Labor Relations Act.(b)Refusing to refer Ted L. Porter, or any other em-ployee or applicant for employment, because they fileunfair labor practice charges, intraunion charges, or law-suitsagainstRespondent, or grievancesagainst an em-ployer with whom Respondent has a collective-bargain-ing agreement,or engagein concerted, protected activi-ties.(c) In any -other manner restraining or coercing em-ployees in the exercise of the rights guaranteed them bySection 7 of the Act.2.Take the following affirmative action which is nec-essary to effectuate the purposes of the Act.(a)Refer Ted L. Porter for employment to positionsfor which he is qualified on an equal and nondiscrimina-tory basis with other employees and applicants.(b)Make whole Ted L.' Porter for any loss of earningshe may have suffered by reason of the discriminationagainst him, in the manner set forth in the section of thisDecision entitled "The Remedy."(c)Notify Ted L. Porter, in writing, that Respondent'sreferral system will be available to him on -an equal andnondiscriminatory basis with other employees and appli-cants.19 If no exceptionsare filed asprovidedby Sec 102 46 ofthe Board'sRules and Regulations, the findings,conclusions, .and recommendedOrder shall, as providedin Sec102 48 of the Rules, be adopted by the17Cement Masons (Duran Maguire Corp),216 NLRB 568, 569 (1975)Board and all -objections to them shall be deemed waived for all pur-18 See generallyIsisPlumbing & Heating Co,138 NLRB 716 (1962)poses TEAMSTERS LOCAL 519 (RUST ENGINEERING)(d) Reduce to writing any amendment of Respondent'snew referral system adopted in January 1984,and mail acopy thereof, and a copy of the new rules, to Porter,every union member, and every job applicant since Janu-ary 1, 1984, at his or her last known address.(e)Maintain and, upon request, make available to theBoard or its agents, for examination, all out-of-workbooks, lists, or referral cards in its possession, work re-quests, and any other documents and records showingjob referrals and the basis for such referrals of employ-ees,members, and applicants, which are necessary tocompute and analyze the amount of backpay due Porter,and to assure him equal treatment.(f)Post at its business offices, hiring hall, and meetingplaces, copies of the attached ' notice marked "Appen-dix."20 Copies of the notice, on forms provided by theRegional Director for Region 10, after being signed -bytheRespondent's authorized representative, shall beposted by the Respondent immediately upon receipt andmaintained for 60 consecutive days in conspicuous placesincluding all places where notices to members are cus-tomarily postedReasonable steps shall be taken by theRespondent to ensure that the notices are not altered, de-faced, or covered by any other material.(g)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.20 If thig Order is enforced by a Judgment of a United States Court ofAppeals, the words in. the notice reading "Posted by Order of the Na-tional LaborRelationsBoard" shall read "Posted Pursuantto a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-alLaborRelations Board "APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Government443The National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOTcauseor attempt to cause any employerto deny employment to, or in any other manner to dis-criminateagainst,Ted L. Porter, or any other individualin violation of Section 8(a)(3) of the National Labor Re-lations Act.WE WILL NOT refuse to refer Ted L. Porter, or anyother individual, for employment because they file unfairlabor practice charges, intraunion charges, or lawsuitsagainst us, or grievances against employers with whomwe have collective-bargaining agreements, or engage inprotected, concerted activities, or for any other unfairand arbitrary reason.WE WILL NOT in any other manner restrain or coerceyou in the exercise of the rights guaranteed you by Sec-tion 7 of the Act.WE WILL refer Ted L. Porter for employment to posi-tions for which he is qualified, on an equal and nondis-criminatory basis with other individuals, and WE WILLnotify him in writing to this effect.WE WILL make whole Ted L. Porter for any loss of.earningshe may have suffered by reason of the discrimi-nation against him, with interest.WE WILL reduce to writing any amendments of ournew referral rules adopted and posted in January, andmail a copy of the amendments and a copy of the newrules'to Ted L. Porter, every member of the Union, andevery applicant for employment since January 1, 1984.TEAMSTERS LOCAL -UNION #519, AFFILI-ATED WITH THE INTERNATIONAL BROTH-ERHOOD OF TEAMSTERS, CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMER-ICA